Appeal by the defendant from a judgment of the County Court, Westchester County (Cicoria, J.), rendered August 26, 1982, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The only issues raised by the defendant on this appeal relate to the denial of his motion to dismiss the indictment for failure to provide him with a speedy trial pursuant to CPL 30.30. Such claims were waived by his plea of guilty (see, People v O’Brien, 56 NY2d 1009; People v Harris, 61 NY2d 9). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.